DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered.
Applicant argues (pp 10-17) that the prior art of record does not teach on the amendments to the claims.  In response to the argument, Examiner respectfully agrees.  An updated search was conducted and a new art was found: US PGPub 2015/0363282 (Rangasamy).  
Harper still teaches on the limitation “the resource capacity including reserved resources and available on demand resources;”.  Macha still teaches on Claim 12.  A new reference (US Patent 9,363,197 Waldspurger) was discovered which reads on the limitation in claim 2, “receiving a response from the client device, the response requesting additional resources to be added to the destination”.
Please see updated rejection below.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “wherein the instructions to add an existing to an availability group”.  
It should read “wherein the instructions to add an existing resource to an availability group”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-7, 9-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0363282 (Rangasamy).

Regarding Claim 4:
Rangasamy teaches A computer-implemented method comprising: receiving, at an endpoint of a provider network (Fig 16, Servers 1610a-c, [0261]), a request to create one or more 
the request including one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria),
that include dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) for determining whether one or more resources in a source environment of the network belong to the one or more availability groups (ie. virtual storage pools) ([0113] The Object Manager discovers Virtual Storage Pools and uses the information obtained about each of the pools to select one that meets the required criteria for a given request. [0083] The storage pools are classified according to various criteria, including means by which a user may make a business decision, e.g. cost per gigabyte of storage.  [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria);  The specification [0049] defines the dynamic filter criteria, ln 8-10, which can include hardware or resource characteristics.
determining a subset of existing resources that matches (ie. meets) an availability group definition of the one or more availability groups ([0113] The Object Manager discovers Virtual Storage Pools and uses the information obtained about each of the pools to select one that meets the required criteria for a given request.  Subsets:  [0297] Performance Optimized Pool 2010 is a virtual storage pool with the property that retrieving data and metadata from an object in the pool 
adding the subset of existing resource to the one or more availability groups having the matching availability group definition ([0095]-[0098] Virtual Storage Pool Types) (see [0113] above.  Subsets:  [0297] Performance Optimized Pool 2010 is a virtual storage pool with the property that retrieving data and metadata from an object in the pool is quick, for example a snapshot pool.  [0298] Capacity Optimized Pool 2020 is a virtual storage pool with slower data- and meta-data retrieval characteristics);
receiving a request to create a new resource in the source environment ([0078] The Object Manager and Data Movement Engine discovers and uses Virtual Storage Resources 510 presented to it by the Pool Managers 504. It accepts requests from the Service Level Policy Engine 406 to create and maintain Data Storage Object instances from the resources in a Virtual Storage Pool);
determining that the new resource matches (ie. meets) a dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) of the one or more availability groups (ie. virtual storage pools) ([0089] The Service Level Policy Engine.  [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria.  [0113] The Object Manager discovers Virtual Storage Pools and uses the information obtained about each of the pools to select one that meets the required criteria for a given request);
adding the new resource to the one or more availability groups (ie. virtual storage pools) having the matching dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) ([0122] Second, add Object to Collection. The collection name from above is used as well as the name of 
and managing failover of the one or more resources from the source environment to a destination environment using the one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types) ([0357] The RD server 2216 resides at the DR site 2202. RD server 2216 pulls configuration data from the RD collector 2226. RD server 2216 uses this information, combined with additional user defined configuration information, to facilitate the failover process.  [0391] User defines a recovery plan 2610 on the RD server. FIG. 25 depicts the recovery plan and all components that need to be defined, and their purpose. Once a recovery plan is defined, the user has the ability to execute the recovery plan.  [0394] When recovery plan execution begins, the RD Server builds an in-memory ordered list of sequences to be processed 2702).

Regarding Claim 5:
Rangasamy teaches on the inventions of claims 4 as described.
Rangasamy teaches wherein the one or more availability group definitions include a resource identifier (ie. name of data object) ([0122] Second, add Object to Collection. The collection name from above is used as well as the name of the source Data Object that is to be copied and the name of two antecedents: a Data Object against which differences are to be taken 

Regarding Claims 6, 15:
Rangasamy teaches on the inventions of claims 5, 14 as described.
Rangasamy teaches wherein adding an existing resource to an availability group further comprises: determining the one or more resources belonging to the one or more availability groups in the source environment using the dynamic filter criteria ([0083] The storage pools are classified according to various criteria, including means by which a user may make a business decision, e.g. cost per gigabyte of storage.  [0089] The Service Level Policy Engine. [0095]-[0098] resource characteristics.  [0113] The Object Manager discovers Virtual Storage Pools by issuing Object Management Operations 505 to the Pool Manager 504, and uses the information obtained about each of the pools to select one that meets the required criteria for a given request).  The specification [0049] defines the dynamic filter criteria, ln 8-10, which can include hardware or resource characteristics.

Regarding Claims 7, 16:
Rangasamy teaches on the inventions of claims 5, 15 as described.
Rangasamy teaches wherein managing failover of the one or more resources from the source environment to a destination environment using the one or more availability group definitions further comprises: determining a failover sequence associated with the one or more availability groups based on the availability group definitions ([0391] User defines a recovery plan 2610 on the RD server. FIG. 25 depicts the recovery plan and all components that need to 
performing failover of the one or more resources belonging to the one or more availability groups in the failover sequence ([0357] The RD server 2216 resides at the DR site 2202. RD server 2216 pulls configuration data from the RD collector 2226. RD server 2216 uses this information, combined with additional user defined configuration information, to facilitate the failover process.  [0394] When recovery plan execution begins, the RD Server builds an in-memory ordered list of sequences to be processed 2702);
and if failover of an availability group is unsuccessful, pausing failover ([0396] The RD server tracks success/failure of each VM's recovery process. When recovery is complete for all VMs in the sequence, the RD server can check if any VMs with a failed status are flagged as "critical" in the application group 2704. If any critical VMs have failed their recovery process, the recovery plan execution is halted and the recovery plan status is updated to "failed" 2707.  [0399] After the recovery plan execution is complete, if a recovery plan has a status of "Partial Success" or "Failed", the user has the ability to initiate a single-VM recovery on the RD Server for any VM that has not been successfully recovered),
and sending a notification to the client device ([0398] When all sequences have been recovered, or if a sequence has a VM flagged as critical that has failed to recover successfully, the RD Server updates the status of the recovery plan 2707.  [0399] After the recovery plan execution is complete, if a recovery plan has a status of "Partial Success" or "Failed", the user has the ability to initiate a single-VM recovery on the RD Server for any VM that has not been successfully recovered).  This shows that the user's device receives a notification.

Regarding Claims 9, 18:
Rangasamy teaches on the inventions of claims 5, 15 as described.
Rangasamy teaches wherein managing failover of the one or more resources from the source environment to a destination environment using the one or more availability group definitions further comprises:  replicating data from the one or more availability groups to the destination periodically (ie. frequency), based on the one or more availability group definitions ([0172] Each Service Level Policy includes at least the following, in certain embodiments: the source storage pool location 706 and type 708; the target storage pool location 710 and type 712; the frequency for the creation of copies 714, expressed as a period of time);
and recording a quiesce point each time data replication is successful, the quiesce point establishing a last point in time when the source and destination were synchronized ([0091] These data structures are exploited to capture the state of a data object at a point in time: e.g., a snapshot of the data object, and to provide differences between snapshots taken at a specific time, and thereby enables optimal backup and restore.  [0092] Also maintained is a reference to the result of copying the state of the data object at any given point in time into another pool.  [0304] synchronized objects between pools).

Regarding Claims 10, 19:
Rangasamy teaches on the inventions of claims 4, 14 as described.
Rangasamy teaches wherein managing failover of the one or more resources from the source environment to a destination environment using the one or more availability group definitions further comprises ([0391] User defines a recovery plan 2610 on the RD server.  FIG. 
receiving a request to perform simulated failover, the request identifying a first availability group ([0394] When recovery plan execution begins, the RD Server builds an in-memory ordered list of sequences to be processed 2702. The list is ordered by Application Group, in the same order they appear in the recovery plan. Within each application group, the sequences are added to the list in numerical order. Processing begins with the first sequence in the first application group in the recovery plan. This first sequence is labeled the "current sequence" once the list is built and recovery is ready to begin);
 and performing simulated failover of resources associated with the first availability group in the destination ([0396] In some embodiments, the RD server tracks success/failure of each VM's recovery process. When recovery is complete for all VMs in the sequence, the RD server can check if any VMs with a failed status are flagged as "critical" in the application group 2704. If any critical VMs have failed their recovery process, the recovery plan execution is halted and the recovery plan status is updated to "failed" 2707. [0398] Success/Failed status).

Regarding Claims 11, 20:
Rangasamy teaches on the inventions of claims 10, 19 as described.
Rangasamy teaches wherein performing simulated failover of resources associated with the at least one availability group in the destination further comprises: determining a failover sequence associated with the one or more availability groups ([0394] When recovery plan execution begins, the RD Server builds an in-memory ordered list of sequences to be processed 
identifying, based on the failover sequence, a second availability group to be failed over prior to the first availability group ([0403] If the previous recovery plan execution was of type "Test Failover", then the RD Server builds an in-memory ordered list of sequences to be reset 2803. The list is ordered by Application Group, in the reverse order they appear in the recovery plan. Within each application group, the sequences are added to the list in descending numerical order);
and performing simulated failover of the second availability group prior to performing simulated failover of the first availability group ([0403] Processing begins with the highest sequence in the last application group in the recovery plan. This sequence can be labeled the "current sequence" once the list has been built and the reset process is ready to begin).

Regarding Claim 13:
Rangasamy teaches A system comprising: a source environment implemented by a first one or more electronic devices, the source environment including a plurality of resources (Fig 16, Primary Site 1622 shows devices SAN storage 1616, Servers 1610a-c, Data Management Virtualization System 1612, 1614);
and an availability group management service implemented by a second one or more electronic devices, the availability group management service including instructions that upon 
receive, at an endpoint of a provider network (Fig 16, Servers 1610a-c, [0261]), a request to create one or more availability groups (ie. virtual storage pools) ([0078] It accepts requests from the Service Level Policy Engine 406 to create and maintain Data Storage Object instances from the resources in a Virtual Storage Pool.  [0113] The Object Manager discovers Virtual Storage Pools by issuing Object Management Operations 505 to the Pool Manager 504, and uses the information obtained about each of the pools to select one that meets the required criteria for a given request),
the request including one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria),
that include dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) for one or more resources in the source environment of the provider network ([0083] The storage pools are classified according to various criteria, including means by which a user may make a business decision, e.g. cost per gigabyte of storage.  [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria); The specification [0049] defines the dynamic filter criteria, ln 8-10, which can include hardware or resource characteristics.
determining a subset of existing resources that matches (ie. meets) an availability group definition ([0095]-[0098] Virtual Storage Pool Types) of the one or more availability groups (ie. virtual storage pools) ([0113] The Object Manager discovers Virtual Storage Pools and uses the information obtained about each of the pools to select one that meets the required criteria for a 
adding the subset of existing resource to the one or more availability groups (ie. virtual storage pools) having the matching availability group definition ([0095]-[0098] Virtual Storage Pool Types) (see [0113] above.  Subsets:  [0297] Performance Optimized Pool 2010 is a virtual storage pool with the property that retrieving data and metadata from an object in the pool is quick, for example a snapshot pool.  [0298] Capacity Optimized Pool 2020 is a virtual storage pool with slower data- and meta-data retrieval characteristics);
receiving a request to create a new resource (ie. data object) in the source environment ([0078] The Object Manager and Data Movement Engine discovers and uses Virtual Storage Resources 510 presented to it by the Pool Managers 504. It accepts requests from the Service Level Policy Engine 406 to create and maintain Data Storage Object instances from the resources in a Virtual Storage Pool);
determining that the new resource matches (ie. meets) a dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) of the one or more availability groups (ie. virtual storage pools) ([0083] The storage pools are classified according to various criteria.  [0089] The Service Level Policy Engine. [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria.  [0113] The Object Manager discovers Virtual Storage Pools and uses the information obtained about each of the pools to select one that meets the required criteria for a given request);  

and manage failover of the one or more resources from the source environment to a destination environment using the one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types) ([0357] The RD server 2216 resides at the DR site 2202. RD server 2216 pulls configuration data from the RD collector 2226. RD server 2216 uses this information, combined with additional user defined configuration information, to facilitate the failover process.  [0391] User defines a recovery plan 2610 on the RD server. FIG. 25 depicts the recovery plan and all components that need to be defined, and their purpose. Once a recovery plan is defined, the user has the ability to execute the recovery plan.  [0394] When recovery plan execution begins, the RD Server builds an in-memory ordered list of sequences to be processed 2702).

Regarding Claim 14:
Rangasamy teaches on the invention of claim 13 as described.
Rangasamy teaches wherein the one or more availability group definitions include at least one of a tag, resource identifier, or dynamic filter criteria that identify resources as belonging to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0363282 (RANGASAMY) in view of US PGPub 2017/0168907 (Harper).

Regarding Claim 1:
Rangasamy teaches A computer-implemented method comprising: 	at an endpoint of a provider network, create one or more availability groups, receiving, at an endpoint of a provider network (Fig 16, Servers 1610a-c, [0261]), a request to create one or more availability groups (ie. virtual storage pools) ([0078] It accepts requests from the Service Level Policy Engine 406 to 
the request including one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types and resource characteristics.  [0099] multiple pools of a variety of types, representing various combinations of the criteria),
including a source environment identifier (ie. name of source data object), a destination environment identifier (ie. name of target data object), and resource identifier (ie. name of source data object or target data object) ([0121] First, create Collection request. A name for the collection is returned.  [0122] Second, add Object to Collection. The collection name is used as well as the name of the source Data Object that is to be copied and the name of two antecedents: a Data Object against which differences are to be taken in the source Storage Resource Pool, and a corresponding Data Object in the target Storage Resource Pool),
and further including a dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) ([0113] The Object Manager discovers Virtual Storage Pools by issuing Object Management Operations 505 to the Pool Manager 504, and uses the information obtained about each of the pools to select one that meets the required criteria for a given request);
wherein the availability group definitions ([0095]-[0098] Virtual Storage Pool Types) identify resources as belonging to the one or more availability groups (ie. virtual storage pools) ([0083] The storage pools are classified according to various criteria, including means by which a user may make a business decision, e.g. cost per gigabyte of storage.  [0095]-[0098] Virtual 
wherein the dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) includes a resource characteristic criteria (ie. various criteria, resource characteristics) ([0083] The storage pools are classified according to various criteria.  [0089] The Service Level Policy Engine. [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria);
the dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) for a particular availability group providing at least one criteria that identify a resource in the source environment as belonging to the particular availability group (ie. storage pools) ([0089] The Service Level Policy Engine.  [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria);
analyzing a plurality of resources in the source environment to identify a subset of resources ([0297] subsets) associated with the one or more availability groups (ie. virtual storage pools) using the one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types).  [0113] The Object Manager discovers Virtual Storage Pools by issuing Object Management Operations 505 to the Pool Manager 504, and uses the information obtained about each of the pools to select one that meets the required criteria for a given request, or in the case where none match, a default pool is selected, and the Object Manager can then create a data storage object using resources from the selected Virtual Storage Pool);
determining a subset of existing resources that matches (ie. meets) an availability group definition (ie. Virtual Storage Pool Types) ([0113] The Object Manager discovers Virtual 
adding the subset of existing resource to the one or more availability groups having the matching availability group definition ([0095]-[0098] Virtual Storage Pool Types) (see [0113] above.  Subsets:  [0297] Performance Optimized Pool 2010 is a virtual storage pool with the property that retrieving data and metadata from an object in the pool is quick, for example a snapshot pool.  [0298] Capacity Optimized Pool 2020 is a virtual storage pool with slower data- and meta-data retrieval characteristics);
receiving a request (ie. accept requests) to create a new resource (ie. new data storage object) in the source environment (Fig 5, Virtual Storage Resources 510) ([0078] The Object Manager and Data Movement Engine discovers and uses Virtual Storage Resources 510 presented to it by the Pool Managers 504. It accepts requests from the Service Level Policy Engine 406 to create and maintain Data Storage Object instances from the resources in a Virtual Storage Pool);  
determining that the new resource (ie. data storage object) matches (ie. meets) a dynamic filter criteria ([0083]-[0089] classifying criteria, SLA) of the one or more availability groups ([0083] The storage pools are classified according to various criteria.  [0089] The Service Level Policy Engine. [0095]-[0098] Virtual Storage Pool Types and resource characteristics.   [0099] multiple pools of a variety of types, representing various combinations of the criteria.  [0113] The Object Manager discovers Virtual Storage Pools and uses the information obtained about 
adding the new resource (ie. data storage object) to the one or more availability groups (ie. virtual storage pools) having the matching dynamic filter criteria ([0083]-[0089] classifying criteria, SLA)([0122] Second, add Object to Collection. The collection name from above is used as well as the name of the source Data Object that is to be copied and the name of two antecedents: a Data Object against which differences are to be taken in the source Storage Resource Pool, and a corresponding Data Object in the target Storage Resource Pool).   This creates a new Data Storage Object instance from available resources to add to a particular virtual storage pool (Collection).
monitoring resource capacity (ie. volume management) in the destination environment (ie. target environment) based on the one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types) ([0078] FIG. 5, The Object Manager and Data Movement Engine maintain Data Storage Object instances from the resources in a Virtual Storage Pool, and it copies application data among instances of storage objects from the Virtual Storage Pools according to the instructions from the Service Level Policy Engine.  [0374] The resource pool 2501 is used both to select which resources within the hypervisor environment can be used for recoveries by this plan, and also for capacity planning and assurance that sufficient resources exist in the target hypervisor environment),
and performing failover of the resources belonging to the one or more availability groups from the source environment to the destination environment in a sequence defined by the one or more availability group definitions ([0095]-[0098] Virtual Storage Pool Types)([0357] The RD 
Rangasamy does not teach that the resource capacity includes one or more reserved resources and available on demand resources.
Harper teaches, in the same field of endeavor, on allocating resources during failure recovery is provided.  A set of one or more service level agreement tiers are identified corresponding to a client workload that was being processed by a failed computing environment, Abstract ln 1-4.
Harper also teaches the resource capacity including one or more reserved resources and available on demand resources ([0034] resource allocation managers, lists of computing environments with corresponding available resources, and service level agreements, ln 4-7.  [0042] Failover environment 226 includes available resources 228. Available resources 228 represent a set of one or more resources:  central processor unit resources, memory resources, storage resources, network bandwidth resources, and/or storage bandwidth resources, which is available in failover environment 226 to recover client workload 222 on failover environment 226, ln 8-15).
It would have been obvious to a person with ordinary skill in the art before the effective filing date, to modify Rangasamy with the teachings of Harper, so as to include the resource choose to add resources (on-demand) if failover is unsuccessful or resources determined to be insufficient as this give the customer options based on budget and/or time-constraints.

Regarding Claim 3:
Rangasamy (as modified by Harper) teaches on the invention of claim 1 as described.
Rangasamy teaches receiving a request from a client device to perform simulated failover, the request including at least one availability group ([0391] User defines a recovery plan 2610 on the RD server.  FIG. 25 depicts the recovery plan and all components that need to be defined, and their purpose. Once a recovery plan is defined, the user has the ability to execute the recovery plan, specifying either "failover" or "test failover'' as the execution type);
provisioning one or more resources in the destination environment corresponding to the one or more resources associated with the availability group ([0394] When recovery plan execution begins, the RD Server builds an in-memory ordered list of sequences to be processed 2702. The list is ordered by Application Group, in the same order they appear in the recovery plan. Within each application group, the sequences are added to the list in numerical order. Processing begins with the first sequence in the first application group in the recovery plan. This first sequence is labeled the "current sequence" once the list is built and recovery is ready to begin);


Regarding Claims 8, 17:
Rangasamy teaches on the inventions of claims 4, 13 as described.
Rangasamy teaches wherein managing failover of the one or more resources from the source environment to a destination environment using the one or more availability group definitions further comprises: monitoring resource capacity in the destination (Fig 8, Volume Management and Filesystem Services 804 [0058] The underlying storage resources - a disk array or server virtualization system - are capable of tracking the changes made to a volume or file; in these environments, the Data Management Virtualization system queries the storage resources to obtain these change lists, and saves them with the data being protected.  [0374] A resource pool can be associated with a single recovery plan, and a recovery plan specifies one resource pool. The resource pool 2501 is used both to select which resources within the hypervisor environment can be used for recoveries by this plan, and also for capacity planning and assurance that sufficient resources exist in the target hypervisor environment),
determining the resource capacity is insufficient to receive the failover of the one or more availability groups ([0396] The RD server tracks success/failure of each VM's recovery process. When recovery is complete for all VMs in the sequence, the RD server can check if any VMs 
and sending a notification indicating a lack of resource capacity ([0399] After the recovery plan execution is complete, if a recovery plan has a status of "Partial Success" or "Failed", the user has the ability to initiate a single-VM recovery on the RD Server for any VM that has not been successfully recovered).
Rangasamy (as modified by Harper) does not teach that the resource capacity includes reserved resources and available on demand resources.
Harper teaches the resource capacity including reserved resources and available on demand resources ([0034] resource allocation managers, lists of computing environments with corresponding available resources, and lists of client workloads with corresponding operating system instances and service level agreements, ln 4-7.  [0042] Failover environment 226 includes available resources 228. Available resources 228 represent a set of one or more resources:  central processor unit resources, memory resources, storage resources, network bandwidth resources, and/or storage bandwidth resources, which is available in failover environment 226 to recover client workload 222 on failover environment 226, ln 8-15).
The motivation to combine Rangasamy with Harper is the same as for Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0363282 (Rangasamy) in view of US PGPub 2017/0168907 (Harper) further in view of US PGPub 2020/0104066 (Waldspurger).


Rangasamy (as modified by Harper) teaches on the invention of claim 1 as described.
Rangasamy teaches wherein monitoring resource capacity in the destination environment based on the one or more availability group definitions, the resource capacity including one or more reserved resources and available on demand resources instances, further comprises: 
determining the resource capacity is insufficient to perform failover of at least one availability group ([0374] The resource pool 2501 is used both to select which resources within the hypervisor environment can be used for recoveries by this plan, and also for capacity planning and assurance that sufficient resources exist in the target hypervisor environment.  [0396] The RD server tracks success/failure of each VM's recovery process. When recovery is complete for all VMs in the sequence, the RD server can check if any VMs with a failed status are flagged as "critical" in the application group 2704. If any critical VMs have failed their recovery process, the recovery plan execution is halted and the recovery plan status is updated to "failed" 2707);
sending a notification to a client device ([0398] When all sequences have been recovered, or if a sequence has a VM flagged as critical that has failed to recover successfully, the RD Server updates the status of the recovery plan 2707.  [0399] After the recovery plan execution is complete, if a recovery plan has a status of "Partial Success" or "Failed", the user has the ability to initiate a single-VM recovery on the RD Server for any VM that has not been successfully recovered).  This shows that the user's device receives a notification.
Rangasamy (as modified by Harper) does not teach and receiving a response from the client device, the response requesting additional resources to be added to the destination.

Waldspurger also teaches receiving a response from the client device, the response requesting additional resources to be added to the destination (The reallocation signal is a request for at least one additional resource unit issued by one of the clients, Col 4 ln 24-27.  As is mentioned above, if there is a "free" pool of unallocated memory pages (or other resource units) from which to draw, then the manager 250 allocates additional pages to clients (either on its own initiative, or at the request of a client) from this pool, Col 10 ln 37-40).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, to modify Rangasamy per the teachings of Waldspurger to include receiving a response from the client device, the response requesting additional resources to be added to the destination.  It would have been advantageous to include these details as discussed above, as this would allow the invention to verify with the client/customer that the use of additional resources would be acceptable (per service level agreement).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0363282 (RANGASAMY) in view of US 20190205180 (Macha).


Rangasamy teaches on the invention of claim 10 as described.
Rangasamy does not teach detecting a failure event in the source environment during simulated failover; and committing the simulated failover to convert the simulated failover into an actual failover.
Macha teaches, in the same field of endeavor, a Boundaryless Control High Availability system comprising multiple computing resources running on multiple machines, ln 1-4, Abstract. 
Macha also teaches detecting a failure event in the source environment during simulated failover; and committing the simulated failover to convert the simulated failover into an actual failover (Figs 5B1, 5B2 show detecting failure event and resource redistribution.  [0054] Fig 5B1, executing a Z Validation Degree computing resource failure simulation.  [0063] Such systems use multiple one to one (1:1) redundant hardware dedicated computing resource pair, where a control application deployed on a primary machine can failover to a secondary or backup compute resource/machine in the event of a failure of the primary compute resource/machine).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Rangasamy per the teachings of Macha, so as to include detecting a failure event in the source environment during simulated failover; and committing the simulated failover to convert the simulated failover into an actual failover.  It would have been advantageous to include these details as discussed above as this would allow the invention to “redistribute per simulation”, see Fig 5B1, step 546, in Macha.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454       

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454